Name: Commission Regulation (EEC) No 2816/91 of 26 September 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9. 91 Official Journal of the European Communities No L 271 /13 COMMISSION REGULATION (EEC) No 2816/91 of 26 September 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1679/90 of 28 June 1990 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EEC) No 1819/91 (4) last fixed for the period 1 July to 30 September 1991 , they must be fixed anew for the period 1 October to 31 December 1991 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 2817/91 of 26 September 1991 fixing the sluice-gate prices and levies for eggs Q ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas it is therefore necessary likewise to alter the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 1819/91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75, in respect of the products specified in Article 1 thereof and the sluice-gate prices provided for in Article 5 thereof, in respect of the like products, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. O OJ No L 377, 31 . 12. 1987, p. 44. (3) OJ No L 157, 22. 6 . 1990, p. 16. (&lt;) OJ No L 166, 28. 6. 1991 , p. 27. (*) See page 15 of this Official Journal . No L 271 /14 Official Journal of the European Communities 27. 9 . 91 ANNEX to the Commission Regulation of 26 September 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code Sluice-gate price Import duty I ECU/100 kg ECU/100 kg 3502 10 91 392,98 140,07 3502 10 99 52,68 18,98 3502 90 51 392,98 140,07 3502 90 59 52,68 18,98